Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Applicant amended claim 14.  Claims 15 and 16 depend from claim 14.  The Applicant argues that the combination of references cited in the non-final rejection do not fairly teach forming a spiral antenna device wherein a cavity leads to the top layer with a spiral and laminating the assembly together.  The examiner agrees.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-13 directed to spiral antenna device non-elected without traverse.  Accordingly, claims 1-13 have been cancelled.
Allowable Subject Matter
Claims 14-17 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
The prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.  Added primarily for emphasis, the claim recitation “drilling a hole in a top layer of the feed circuit and bonding film to allow room for the
solder bump to reflow in a cavity during bonding; pre-cutting a cavity leading to the top layer with a spiral and laminating the assembly together; inserting or filling the hole with copper until the copper touches the solder bump; and pressing a top of the copper with a soldering iron to reflow the solder at the feed circuit” is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is (571)272-5918.  The examiner can normally be reached on 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi may be reached at 5712722105.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.





/Andrea Lindgren Baltzell/
Primary Examiner, Art Unit 2845